DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “first means” and “second means” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art “first means.”  The specification merely describes “first means being configured to receive spread spectrum paging signals and checking whether a received spread spectrum paging signal carries the permanent identification code associated with said locator transponder.”  The examiner’s best guess is that this “first means” may take the form of processors or computing devices that perform an algorithm, but there is no such recitation in the specification.  Applicant has invoked 112(f) but the specification does not recite structure for “second means.” The specification merely describes “second means being configured to extract the temporary identification code carried by a received spread spectrum paging signal… and carry out the step d) of said localization method.”  The examiner’s best guess is that this “second means” may take the form of processors or computing devices that perform an algorithm, but there is no such recitation in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear whether “a radar/SAR/ISAR image” are all required limitations or whether the limitations are listed in the alternative.  Claim 8 includes the same recitation and is also rejected for this reason.  Claim 9 is rejected as dependent.
Regarding claim 10, it is unclear whether “a communications satellite system/network” is listed in the alternative with “a system (200) that is designed for locator transponder activation and that is integrated into the radar-based system (4,300,500) or distinct therefrom” or whether “a communications satellite system/network or a system (200) that is designed for locator transponder activation” is listed in addition to the claim limitation “integrated into the radar-based system (4,300,500) or distinct therefrom.” 
Regarding claim 11, depends from claim 1, requiring a subset of the elements of claim 1.  However, claim 1 includes many wherein clauses.  It is unclear which, if any, of the wherein clauses recited in claim 1 would be required in dependent claim 11.  Claims 14, 16, 17, 18, and 20 include similar recitations and are also rejected for at least this reason.  Claims 12, 13, 15, 19 are rejected as dependent.
Regarding claim 13, “the radar-based system (4, 300, and 500)” is unclear because the drawing references 4, 300, and 500 refer to a SAR system, radar system, and ISAR system respectively. It is further unclear which steps of claim 1 are incorporated.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims may only include certain steps of the claims on which it depends, rather than including all the limitations of the claim upon which it depends. While these claims could be interpreted as independent claims, such an interpretation is still unclear as one skilled in the art would not know whether the wherein clauses of claim 1 are required in these dependent claims.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The examiner encourages applicant to schedule an interview to discuss possible claim amendments to overcome the § 112 rejections.
Allowable Subject Matter
Claims 1-6 are allowed. 
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Chiassarini et al. US 2010/013700 A1; hereinafter Chiassarini) does not show nor fairly rendered obvious the combination set forth in claims 1-22.  
In particular, for claim 1:
	Chiassarini teaches:
Localization method for locating a target that is coupled with a locator transponder ([0051] – locating, identifying, and collecting data on objects, using an active transponder in presence of a transmitting and receiving SAR device carried by an aircraft or a satellite ) associated with a permanent identification code permanently assigned to said locator transponder ([0051] – transponder identification code ); the localization method comprising: 


c) transmitting, by the radar-based system (4,300,500), radar signals towards one or more areas of earth's surface or sky, and receiving, by said radar-based system (4,300,500), echo signals from said one or more areas of the earth's surface or sky; ([Abstract])
d) upon reception by the locator transponder (5) of one or more radar signals transmitted by the radar-based system (4,300,500), generating and transmitting, by said locator transponder (5), a sequence of [0051] – active transponder receives the signal transmitted by the transmitting SAR device and provides for re-transmitting it back to the receiving SAR after phase encoding and addition of a transponder identification code and of local data related to the same transponder and to objects, preferably sensors, associated with the transponder)








the localization method further comprising: 
e) carrying out, by the radar-based system (4,300,500), localization operations that include:
detecting, in the received echo signals, the [0051] – active transponder receives the signal transmitted) 
extracting the [0051] – extract the identification code and local data) and 
determining a location of the locator transponder (5) on the basis of the [0051] – locating, identifying, and collecting data on objects, using an active transponder )
Chiassarini does not teach: 
a spread spectrum paging signal carrying the permanent identification code and a temporary identification code temporarily assigned to the locator transponder
wherein the spread spectrum watermarking signal includes a synchronization portion and an information portion… wherein the synchronization portion of the spread spectrum watermarking signal is generated on the basis of a first predefined pseudo noise code; wherein the information portion of the spread spectrum watermarking signal is generated by applying a first predefined spread spectrum technique to a given signal carrying the temporary identification code extracted in combination with the other claim limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANA CROSS/Examiner, Art Unit 3648                    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648